Citation Nr: 1202684	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-31 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a back injury.

2.  Entitlement to service connection for a cardiovascular disorder (claimed as heart murmur and congestive heart failure).

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from July 27, 1977 to March 16, 1979.  He had additional service as a member of the Army National Guard from February 4, 1974 to July 26, 1977, including a period of active duty for training (ACDUTRA) from May 9, 1974 to September 6, 1974; from April 1982 to April 1983; and from June 23, 1989 to June 27, 1990.  He also served in the Air National Guard from March 17, 1979 to February 8, 1980, and from June 28, 1990 to February 5, 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma denied service connection for a heart murmur and for residuals of a head injury, and declined to reopen a claim for residuals of a back injury.  In the accompanying notice letter, the RO also informed the Veteran of the denial of his claim for nonservice-connected pension benefits.  [The Veteran's heart claim has been recharacterized as is listed on the cover page of this decision to better reflect his contentions and the medical evidence of record.]  

In a correspondence dated in October 2008, the Veteran requested that he be scheduled for a hearing before a Decision Review Officer (DRO).  The hearing was scheduled for October 2009, and the Veteran was sent a notice letter in September 2009.  Additionally, in the October 2008 VA Form 9, the Veteran requested that he be scheduled for a hearing at a local VA office before a Veterans Law Judge.  The hearing was scheduled for May 2010, and the Veteran was sent a notice letter in April 2010.  However, the Veteran did not report for either hearing, and he has neither requested a new hearing nor shown good cause for his failure to report.  Therefore, his hearing request is deemed withdrawn, and the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2011).
FINDING OF FACT

The Veteran died on December [redacted], 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44  (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302  (2011). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2011). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


